Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Continuation filed on 5/28/2020.
Claims 1-19 are pending for this examination.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 8/31/2020; 8/31/2020; 8/31/2020; and 9/01/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Examiner points out that in the IDS filed 8/31/2020, there are several cited Foreign Patent Documents and Other Documents – Non Patent Literature Documents that were crossed off and not considered as there were no corresponding copies of these cross off citations in either the current application, or any of the parent applications.  

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1-3, 7-8, 12-14, and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saraswat et al. (US 2013/0275665), herein referred to as Saraswat ‘665, in view of Campbell et al. (US 2013/0128918), herein referred to as Campbell ‘918.
Referring to claim 1, Saraswat ‘665 teaches a memory system (see Abstract; see the system of Fig. 2), comprising: a plurality of memory dies stacked with one another (see Fig. 2, with 3D stacked RAM 200 that communicate with a host CPU 230 through memory controller 220; see Paragraph 0025, wherein the 3D stacked RAM 200 has multiple DRAM layers or memory packages; see Fig. 4, wherein the stacked memory 400 includes a plurality of silicon dies 410 such as first die layer 420 and second die layer 430), each of the plurality of memory dies including a plurality of channels and a plurality of thermal sensors each configured to sense a temperature state of a corresponding one of the plurality of channels (see Fig. 2, wherein the 3D stacked RAM include thermal sensors 210; see Figs. 4-5, wherein the memory dies include regions that are tracked for thermal state; also see Fig. 7, wherein each DRAM die layer 712, 714, 716 in the stacked memory device 700 include thermal sensors 752, 754, 756); and a thermal control logic configured to notify of a thermal emergency responsive to the temperature state of at least one of the plurality of thermal sensors (see Figs. 5-6, wherein the refresh rate can be adjusted based on the performance state as required, see Paragraphs 0034-0042, wherein various techniques can be used such as adjusting refresh rate of memory, remapping memory to colder memory regions, etc.).
However, Saraswat ‘665 only teaches taking responsive action to hot die areas of memory, but does not specifically say anything about issuing a specific notification of the action being done.

Campbell ‘918 and Saraswat ‘665 apply as analogous prior arts as both pertain to the same field of endeavor of detecting and making alterations to electronic components upon detecting changes in a thermal state.  Campbell ‘918 deals with electronic devices on a broader scale, but also deals with memory devices (see Paragraph 0002) and memory dies (see Paragraph 0018) and as such would be analogous prior art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saraswat ‘665 system as set forth above to utilize the issuance of warnings / notifications of temperature states changing to a threshold level that would cause action such as adjustments of refresh rates or remapping of memory, as taught by Campbell ‘918, as a person of ordinary skill in the art would have recognized that Saraswat ‘665 only talks about the resultant action but does not go into details of what happens during the triggering of the changing of refresh rates / remapping of memory regions, whereas Campbell ‘918 expressly teaches using faults and warning just to indicate that the temperature sensors have detected a change in state that requires attention / action, hence a person of ordinary skill in the art would have found it to be obvious to include into the Saraswat ‘665 system a warning / notification that something needs to be done prior to taking action to address the hot temperatures.
As to claim 2, Saraswat ‘665 teaches the memory system of claim 1 (see Abstract; see the system of Fig. 2), further comprising a logic die on which the plurality of memory dies are stacked, wherein the thermal control logic is in the logic die (see Fig. 2; see Fig. 5, wherein the 
As to claim 3, Saraswat ‘665 teaches the memory system of claim 1 (see Abstract; see the system of Fig. 2), wherein each of the plurality of thermal sensors is configured to sense the temperature state of the corresponding one of the plurality of channels, periodically (see Fig. 6, wherein the monitoring of temperature is done at fixed intervals or continuously 605, i.e. periodically or continuously).

Referring to claim 7, Saraswat ‘665 teaches a memory system (see Abstract; see the system of Fig. 2), comprising: a plurality of memory dies stacked with one another (see Fig. 2, with 3D stacked RAM 200 that communicate with a host CPU 230 through memory controller 220; see Paragraph 0025, wherein the 3D stacked RAM 200 has multiple DRAM layers or memory packages; see Fig. 4, wherein the stacked memory 400 includes a plurality of silicon dies 410 such as first die layer 420 and second die layer 430), each of the plurality of memory dies including a plurality of channels and a plurality of thermal sensors each configured to sense a temperature state of a corresponding one of the plurality of channels (see Fig. 2, wherein the 3D stacked RAM include thermal sensors 210; see Figs. 4-5, wherein the memory dies include regions that are tracked for thermal state; also see Fig. 7, wherein each DRAM die layer 712, 714, 716 in the stacked memory device 700 include thermal sensors 752, 754, 756); and a logic die on which the plurality of memory dies are stacked (see Fig. 2, memory controller 220; see Fig. 5, thermal access control 512), the logic die including a thermal control logic coupled to the plurality of thermal sensors and configured to notify of a thermal emergency responsive to the 
However, Saraswat ‘665 only teaches taking responsive action to hot die areas of memory, but does not specifically say anything about issuing a specific notification of the action being done.
Campbell ‘918 teaches a thermal monitoring system for electronic components (see Abstract) wherein faults and warnings can be issued upon detecting a temperature change or rate change (see Fig. 4 and 6; also see Paragraphs 0042-0044).
Campbell ‘918 and Saraswat ‘665 apply as analogous prior arts as both pertain to the same field of endeavor of detecting and making alterations to electronic components upon detecting changes in a thermal state.  Campbell ‘918 deals with electronic devices on a broader scale, but also deals with memory devices (see Paragraph 0002) and memory dies (see Paragraph 0018) and as such would be analogous prior art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saraswat ‘665 system as set forth above to utilize the issuance of warnings / notifications of temperature states changing to a threshold level that would cause action such as adjustments of refresh rates or remapping of memory, as taught by Campbell ‘918, as a person of ordinary skill in the art would have recognized that Saraswat ‘665 only talks about the resultant action but does not go into details of what happens during the triggering of the changing of refresh rates / remapping of memory regions, whereas Campbell ‘918 expressly teaches using faults and warning just to indicate that 
As to claim 8, Saraswat ‘665 teaches the memory system of claim 7 (see Abstract; see the system of Fig. 2), wherein each of the plurality of thermal sensors is configured to sense the temperature state of the corresponding one of the plurality of channels, periodically (see Fig. 6, wherein the monitoring of temperature is done at fixed intervals or continuously 605, i.e. periodically or continuously).

Referring to claim 12, Saraswat ‘665 teaches a system (see Abstract; see the system of Fig. 2), comprising: a memory controller (see Fig. 2, memory controller 220); and a memory system (see the system of Fig. 2) comprising: a plurality of memory dies stacked with one another (see Fig. 2, with 3D stacked RAM 200 that communicate with a host CPU 230 through memory controller 220; see Paragraph 0025, wherein the 3D stacked RAM 200 has multiple DRAM layers or memory packages; see Fig. 4, wherein the stacked memory 400 includes a plurality of silicon dies 410 such as first die layer 420 and second die layer 430), each of the plurality of memory dies including a plurality of channels and a plurality of thermal sensors each configured to sense a temperature state of a corresponding one of the plurality of channels (see Fig. 2, wherein the 3D stacked RAM include thermal sensors 210; see Figs. 4-5, wherein the memory dies include regions that are tracked for thermal state; also see Fig. 7, wherein each DRAM die layer 712, 714, 716 in the stacked memory device 700 include thermal sensors 752, 754, 756); and a thermal control logic configured to notify the memory controller of a thermal 
However, Saraswat ‘665 only teaches taking responsive action to hot die areas of memory, but does not specifically say anything about issuing a specific notification of the action being done.
Campbell ‘918 teaches a thermal monitoring system for electronic components (see Abstract) wherein faults and warnings can be issued upon detecting a temperature change or rate change (see Fig. 4 and 6; also see Paragraphs 0042-0044).
Campbell ‘918 and Saraswat ‘665 apply as analogous prior arts as both pertain to the same field of endeavor of detecting and making alterations to electronic components upon detecting changes in a thermal state.  Campbell ‘918 deals with electronic devices on a broader scale, but also deals with memory devices (see Paragraph 0002) and memory dies (see Paragraph 0018) and as such would be analogous prior art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saraswat ‘665 system as set forth above to utilize the issuance of warnings / notifications of temperature states changing to a threshold level that would cause action such as adjustments of refresh rates or remapping of memory, as taught by Campbell ‘918, as a person of ordinary skill in the art would have recognized that Saraswat ‘665 only talks about the resultant action but does not go into details of what happens during the triggering of the changing of refresh rates / remapping of memory regions, whereas Campbell ‘918 expressly teaches using faults and warning just to indicate that 
As to claim 13, Saraswat ‘665 teaches the system of claim 12 (see Abstract; see the system of Fig. 2), wherein the memory system further comprises a logic die on which the plurality of memory dies are stacked, wherein the thermal control logic is in the logic die (see Fig. 2; see Fig. 5, wherein the memory controller 500 includes thermal access control logic 512; see Fig. 7, wherein the memory controller 720 is a part of the 3D stacked memory structure 700 which also includes distributed thermal sensors 752, 754, 756 on each DRAM die layer 712, 712, 716).
As to claim 14, Saraswat ‘665 teaches the system of claim 12 (see Abstract; see the system of Fig. 2), wherein each of the plurality of thermal sensors is configured to sense the temperature state of the corresponding one of the plurality of channels, periodically (see Fig. 6, wherein the monitoring of temperature is done at fixed intervals or continuously 605, i.e. periodically or continuously).
As to claim 18, Saraswat ‘665 teaches the system of claim 12 (see Abstract; see the system of Fig. 2), wherein the memory controller comprises mapping configuration tables each configured to store the temperature state of a corresponding one of the plurality of channels (see Fig. 2, memory controller 220; see Fig. 5, thermal state tracking table 560 and thermal access control 512 with mapping state 524 and address re-mapper 522; see Fig. 7, memory controller 720 and thermal / refresh table 730; see Figs. 3-5, wherein the system monitors temperatures at 
As to claim 19, Saraswat ‘665 teaches the system of claim 18 (see Abstract; see the system of Fig. 2), further comprising a processor configured to send a logical memory address, wherein the memory controller configured to receive the logical memory address and map the logical memory address to a block memory address of a corresponding one of the plurality of channels based on the temperature states stored in the mapping configuration tables (see Fig. 2, memory controller 220; see Fig. 5, thermal state tracking table 560 and thermal access control 512 with mapping state 524 and address re-mapper 522; see Fig. 7, memory controller 720 and thermal / refresh table 730; see Figs. 3-5, wherein the system monitors temperatures at the thermal sensors and determines whether or not to move data from hot spots to cooler spots; see Paragraphs 0030-0031; Examiner points out that memory controllers would inherently map logical memory addresses to physical memory addresses).

Allowable Subject Matter
Claims 4-6, 9-11, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Jeddeloh (US 2011/0194369) teaches memory device system with stacked memory die that does adjustments to various portions of the memory dies such as adjusting the refresh rates.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 



/MICHAEL SUN/Primary Examiner, Art Unit 2183